UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) T Definitive Information Statement Aurum, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined) (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Aurum, Inc. (a Delaware Corporation) INFORMATION STATEMENT Date first mailed to Stockholders: September 30, 2010 Level 8 580 St Kilda Road Melbourne Victoria 3004 Australia (Principle executive offices of the Company) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY AURUM, INC. PO Box 6315 St Kilda Road Central Melbourne Victoria 8008 Australia Tel +(613) 8532 2800 Fax +(613) 8532 2805 Email auruminfo@axisc.com.au Website www.auruminc.net INFORMATION STATEMENT INTRODUCTION This Information Statement is being furnished to Stockholders of Aurum, Inc., a Delaware corporation (“Aurum” or the “Company”), pursuant to the requirements of Regulation 14C under the Securities Exchange Act 1934, as amended, in connection with an Action by Written Consent, dated September 2, 2010, of the Stockholders of the Company in lieu of a General Meeting of Stockholders of the Company (the “Written Consent”). A copy of the Written Consent is attached as Exhibit “A” to this Information Statement. Management of the Company is utilising the Written Consent in order to reduce the expenses and demands on the Company’s executives’ time necessitated by the holding of a meeting of stockholders, since the only business of such a meeting would be the election of directors and the Company’s principal stockholder, which owns 96.21% of the issued and outstanding shares of the Company's $.0001 par value common stock (the “Common Stock”) has indicated that it will vote for the election of directors, thereby ensuring the approval of such resolutions.See “Vote Required”; and “Other Information Regarding the Company – Security Ownership of Certain Beneficial Owners and Management”. The Company has received an executed Written Consent from its principal stockholder which shall be effective 21 days from the date this Information Statement is first mailed to Stockholders.See “Matters Set Forth in the Written Consent”. Stockholders of record at the close of business on September 23, 2010 are being furnished copies of this Information Statement.The principal executive offices of the Company are located at Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia, and the Company’s telephone number is MATTERS SET FORTH IN THE WRITTEN CONSENT The Written Consent contains a resolution approving the appointment of Joseph Isaac Gutnick and Craig Anthony Michael as directors of the company.The Company’s principal stockholder, Golden Target Pty Ltd., which owns 101,600,000 shares of common stock, representing 96.21% of the currently issued and outstanding shares of Common Stock, has executed the Written Consent, thereby ensuring the approval of the increase in authorized capital.See “Other Information Regarding The Company – Security Ownership of Certain Beneficial Owners and Management.” VOTE REQUIRED Counterpart copies of the Written Consent evidencing a majority of the outstanding shares of Common Stock, must be received by the Company within sixty days of the earliest dated counterpart copy of the Written Consent received by the Company in order to effectuate the matters set forth therein.As of September 2, 2010 (date of Written Consent), 105,600,000 shares of Common Stock were issued and outstanding, thus, Stockholders representing no less than 52,800,000 shares of Common Stock were required to execute the Written Consent to effect the matters set forth therein.As discussed under “Matters Set Forth in the Written Consent” the Company’s principal stockholder, which owns approximately 101,600,000 shares of Common Stock, or 96.21% of the outstanding Common Stock, has executed the Written Consent, thereby ensuring the approval of the re-election of the directors.MANAGEMENT IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND MANAGEMENT A PROXY. ELECTION OF DIRECTORS General Our By-laws provide that the number of Directors of the Company initially shall be six and that the number of directors which shall thereafter constitute the whole Board shall be determined by the Board of Directors.The Board has determined that the number of Directors constituting the whole Board shall be two. Directors need not be stockholders of the Company or residents of the State of Delaware.Directors are elected for an annual term and generally hold office until the next Directors have been duly elected and qualified.Directors may receive compensation for their services as determined by the Board of Directors. A vacancy on the Board may be filled by the remaining Directors even though less than a quorum remains.A Director appointed to fill a vacancy remains a Director until his successor is elected by the Stockholders at the next annual meeting of Shareholder or until a special meeting is called to elect Directors. Our Board of Directors currently has two members who hold office for a period of one year. Director nominees The following are management’s director nominees: Name Director Since Joseph Isaac Gutnick July 2009 Craig Anthony Michael January 2010 Directors and executive officers The following table lists our directors and executive officers. Name Age Position(s) Currently Held with the Company Joseph Gutnick 58 Chairman of the Board, President, Chief Executive Officer and Director Craig Michael 32 Vice President and Director Peter Lee 53 Secretary and Chief Financial Officer Director Qualifications The following paragraphs provide information as of the date of this report about each director as well as about each executive officer.The information presented includes information each director has given us about his age, all positions he holds, his principal occupation and business experience for the past five years, and the names of other publicly-held companies of which he currently serves as a director or has served as a director during the past five years.In addition to the information presented below regarding each director’s specific experience, qualifications, attributes and skills that led our Board to the conclusion that he should serve as a director, we also believe that all of our directors have demonstrated an ability to exercise sound judgment, as well as a commitment of service to the Company and our Board.Finally, we value their significant experience in the mining industry and other public and board committees. Joseph Gutnick Mr. Gutnick has been President and Chief Executive Officer of the Company since July 2009. He has been a Director of numerous public listed companies in Australia specialising in the mining sector since 1980 and is currently President and CEO of Legend International Holdings Inc, (since 2004) Golden River Resources Corporation (for more than 10 years), and ProIndia International Inc. (since 2009), which are US corporations listed on the OTC market in the USA, President and CEO of Northern Capital Resources Corporation, Yahalom International Resources Corporation, US corporations, and Executive Chairman and Managing Director of North Australian Diamonds Limited, Top End Uranium Limited and Quantum Resources Limited, all listed on Australian Stock Exchange.He has previously been a Director of Hawthorn Resources Limited, Astro Diamond Mines NL, Acadian Mining Corporation and Royal Roads Corporation in the last five years.Mr. Gutnick was previously a Director of the World Gold Council. He is a Fellow of the Australasian Institute of Mining & Metallurgy and the Australian Institute of Management and a Member of the Australian Institute of Company Directors. Craig Michael Mr. Michael has over 10 years experience as a geology professional in the mining and resources industry has been a director of the Company since January 2010. He is currently a Director of North Australian Diamonds Limited and Executive General Manager of Aurum International Holdings, Inc. (since 2007).His previous work was with Oxiana Ltd, an international mining company with operations in South East Asia and Australia.From 2004 to 2007, Mr. Michael was based in Laos in senior management positions as a Supervisor/Trainer, both as a Mine Geologist and Resource Geologist at the Sepon Copper Gold Project, Savannahkhet Province, Lao PDR. In conjunction with training the national geologic staff in all mining and resource geology functions, Mr. Michael also conducted resource estimates for public reporting and was responsible for the geological interpretation of the Khanong copper-gold deposit, and the surrounding oxide and primary gold deposits. During his four years based in Laos, Mr. Michael became fluent in the Lao language and became well acquainted with the unique Lao culture and people. These skills enabled Mr. Michael to understand how businesses operated in Laos and he subsequently developed strong business relationships and government liaison networks. Combining this with a strong understanding of the Lao geology and under-explored nature of the country has led Mr. Michael to become a Director of Aurum, Inc. and work with Mr. Joseph Gutnick, CEO of Aurum, Inc. in exploration for world class gold and copper deposits in Laos. Peter Lee Mr. Lee has been Chief Financial Officer and Principal Accounting Officer of the Company since July 2009. Mr. Lee is a Member of the Institute of Chartered Accountants in Australia, a Fellow of Chartered Secretaries Australia Ltd., a Member of the Australian Institute of Company Directors and holds a Bachelor of Business (Accounting) from Royal Melbourne Institute of Technology. He has over 25 years commercial experience and is currently CFO and Secretary of Legend International Holdings Inc, (since 2005) Director, CFO and Secretary of Golden River Resources Corporation (for more than 10 years), and CFO and Secretary of ProIndia International Inc. (since 2009), which are US corporations listed on the OTC market in the USA; CFO and Secretary of Northern Capital Resources Corporation andYahalom International Resources Corporation, US Corporations; and CFO and Secretary of North Australian Diamonds Limited, Top End Uranium Limited and Quantum Resources Limited, all listed on Australian Stock Exchange.Mr. Lee is also President, Chief Executive Officer and Director of Acadian Mining Corporation (ADA:TSX) and has previously been a Director of Royal Roads Corp. (RRO:TSX-V) in the last five years. Mr. Gutnick was formerly the Chairman of the Board, and Mr. Lee was formerly Company Secretary of Centaur Mining & Exploration Ltd., an Australian corporation, which commenced an insolvency proceeding in Australia in March 2001. The Company’s directors have been appointed for a one-year term which expires in September 2011. Directors need not be stockholders of the company or residents of the State of Delaware. Directors are elected for an annual term and generally hold office until the next Directors have been duly elected and qualified. Directors may receive compensation for their services as determined by the Board of Directors. A vacancy on the Board may be filled by the remaining Directors even though less than a quorum remains. A Director appointed to fill a vacancy remains a Director until his successor is elected by the Stockholders at the next annual meeting of Shareholder or until a special meeting is called to elect Directors. Board Leadership Structure and Risk Oversight The office of the Chairman of the Board and Chief Executive Officer currently are held by the same individual.The Company believes that the combined role is more efficient for a smaller company with limited operations.Also, the Company’s Board of Directors sets the Company’s strategy and goals so the Chairman of the Board must be an integral part of that process, and he can provide strategic guidance to the Board by virtue of his role as Chief Executive Officer. The Company’s Board is responsible for monitoring and assessing the Company’s risks, which include risks associated with operations, financing and capital investments. Board, Audit Committee and Remuneration Committee Meetings Our Board of Directors consists of two directors’, one of which was appointed in January 2010. During fiscal 2009, our Board of Directors did not meet . The Board of Directors also uses resolutions in writing to deal with certain matters, and during fiscal 2009, six resolutions in writing were signed by all Directors. We do not have a nominating committee. Historically our entire Board has selected nominees for election as directors. The Board believes this process has worked well thus far particularly since it has been the Board's practice to require unanimity of Board members with respect to the selection of director nominees. In determining whether to elect a director or to nominate any person for election by our stockholders, the Board assesses the appropriate size of the Board of Directors, consistent with our bylaws, and whether any vacancies on the Board are expected due to retirement or otherwise. If vacancies are anticipated, or otherwise arise, the Board will consider various potential candidates to fill each vacancy. Candidates may come to the attention of the Board through a variety of sources, including from current members of the Board, stockholders, or other persons. The Board of Directors has not yet had the occasion to, but will, consider properly submitted proposed nominations by stockholders who are not directors, officers, or employees of Aurum, Inc. on the same basis as candidates proposed by any other person. Audit Committee At October 31, 2009, the Company had not formed an audit committee or adopted an audit committee charter. In lieu of an audit committee, the Company's Board of Directors assumes the responsibilities that would normally be those of an audit committee. Given the limited scope of the Company’s operations to date, the Board of Directors does not at present have a director that would qualify as an audit committee financial expert under the applicable federal securities law regulations. Remuneration Committee At October 31, 2009, the Company had not formed a remuneration committee or adopted a remuneration committee charter. In lieu of a remuneration committee, the Company's board of directors assumes the responsibilities that would normally be those of a remuneration committee. Code of Ethics We have adopted a Code of Conduct and Ethics and it applies to all Directors, Officers and employees. A copy of the Code of Conduct and Ethics is on our website at www.aurumresources.com. We will provide a copy of the Code of Conduct and Ethics any person without charge.If you require a copy, contact us by facsimile or email and we will send you a copy. Report of the Board on Financial Statements We do not have an Audit Committee – the Board of Directors deals with matters normally dealt with by the Audit Committee. Management is responsible for Aurum’s financial reporting process, including its system of internal control, and for the preparation of consolidated financial statements in accordance with generally accepted accounting principles. Aurum’ independent auditors are responsible for auditing those financial statements. In performing our oversight duties we rely on management’s representation that the financial statements have been prepared with integrity and objectivity and in conformity with accounting principles generally accepted in the United States. We also rely on the representations of the independent auditors included in their report on Aurum’s financial statements. Our oversight does not provide us with an independent basis to determine that management has maintained appropriate accounting and financial reporting principles or policies, or appropriate internal controls and procedures. Furthermore, our contacts with management and the independent auditors do not assure that: · Aurum’s financial statements are presented in accordance with generally accepted accounting principles, · the audit of Aurum’s financial statements has been carried out in accordance with generally accepted auditing standards or · Aurum’s independent accountants are in fact “independent.” In connection with the inclusion of the audited financial statements in Aurum’s annual report on Form 10-K for the fiscal year ended October 31, 2009 (“fiscal 2009”), the Board of Directors: · reviewed and discussed the audited financial statements with management, · discussed with our independent auditors the materials required to be discussed by SAS 61, · reviewed the written disclosures and the letter from our independent auditors required by Independent Standards Board Standard No. 1 and discussed with our independent auditors their independence, and · based on the foregoing review and discussion, recommended to the Board ofDirectors that the audited financial statements be included in Aurum’s fiscal 2009 annual report on Form 10-K. Mr. Joseph Gutnick Mr. Craig Michael Stockholder Communications with the Board Stockholders who wish to communicate with the Board of Directors should send their communications to the Chairman of the Board at the address listed below.The Chairman of the Board is responsible for forwarding communications to the appropriate Board members. Mr. Joseph Gutnick Aurum, Inc. PO Box 6315 St. Kilda Road Central Melbourne, Victoria 8008 Australia Annual Meeting Attendance The Company encourages all Directors to attend the annual meeting of stockholders either in person or by telephone. Section 16(a) Beneficial Ownership Reporting Compliance The Company’s shares of common stock were not registered under the Securities Exchange Act of 1934, as amended during fiscal 2009 and were therefore not subject to Section 16 under the Exchange Act in fiscal 2009. Executive Compensation. Summary Compensation Table The following table sets forth the annual salary, bonuses and all other compensation awards and pay outs on account of our Chief Executive Officer for services rendered to us during the fiscal years ended October 31, 2009 and October 31, 2008. No other executive officer received more than US$100,000 per annum during this period. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Joseph Gutnick, Chairman of the Board, President and CEO (1) $
